Citation Nr: 9930133	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), claimed as dysthymia.

2.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1990 to September 
1992, with five months of prior unverified active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in December 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  This rating action denied 
entitlement to service connection for dysthymia and a seizure 
disorder.  A rating decision in August 1996 granted service 
connection for post traumatic stress disorder, evaluated as 
10 percent disabling from February 1996.  A rating decision 
in December 1997 granted the veteran a 50 percent rating for 
post traumatic stress disorder from April 1995, the date of 
the veteran's original claim of entitlement to service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  No competent evidence is presented or secured in this 
case to render plausible a claim that dysthymia had its onset 
during service or that any current dysthymia is linked to 
service.

2.  There is no competent evidence of a seizure disorder in 
service or of manifestation of such a disorder to a 
compensable degree of disability within the first year post-
service, nor is there competent medical evidence of a nexus 
between a current seizure disorder and any disease or injury 
in service, and the claim of entitlement to service 
connection is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, claimed as 
dysthymia, is not well grounded, and there is no duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded , and there is no duty 
to assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose no evidence of a 
psychiatric disorder or a seizure disorder during either 
period of service.  On a report of medical history, dated in 
February 1992, the veteran denied that he suffered from 
depression or frequent worry or nervousness of any sort, and 
he denied ever having any fainting or dizzy spells.  On 
examination, all systems were noted to be normal, and neither 
a psychiatric disorder nor a seizure disorder was diagnosed.  

In April 1995, the veteran filed his original claim seeking 
service connection.  He noted that he was claiming benefits 
for depression beginning in April 1991 and blackouts/seizures 
beginning in 1992.  He reported treatment at Earl K. Long 
Hospital for blackouts beginning in December 1992, and at 
Baton Rouge General Hospital for blackouts beginning in June 
1994.

The RO requested and received the veteran's treatment records 
from both indicated hospitals.  Records from Earl K. Long 
Hospital show treatment from March 1993 to April 1995.  In 
February 1995, the veteran complained of having passed out 
and awakened with tightness in his chest.  He reported this 
had happened before as a result of stress.  No diagnosis was 
given.  In April 1995, the veteran again complained of having 
passed out and having experienced a loss of consciousness for 
four or five minutes.  He was unsure whether he had hit his 
head.  His only symptom was headache.  No diagnosis was 
given.

Medical records from Baton Rouge General Medical Center dated 
in July and August 1994 were also received.  In July 1994, 
the veteran reported having fallen at work and having pain in 
his left neck.  A diagnosis of cervical strain was given.  In 
August 1994, the veteran complained of chest pain followed by 
dizziness.  The veteran denied syncope.  The diagnosis was 
atypical chest pain.

On a Persian Gulf registry examination in April 1995, the 
veteran complained of insomnia and crying spells since 
March/June 1991.  Psychiatric diagnoses were stress 
adjustment reaction and rule/out depressive psychosis.  The 
veteran reported blackout spells since September 1992.  
Blackouts were diagnosed.

VA outpatient records disclose that in late April 1995, the 
veteran was seen with complaints of depression after 
returning from Saudi Arabia.  The assessment was dysthymia.  
He also reported having passed out 8 or 9 times in 8 months, 
and an electroencephalogram to rule out seizure disorder was 
requested.  In June 1995, he was seen in neurology.  He 
reported having the symptoms for about a year and a half, and 
that his symptoms first occurred in the military.  He 
described the sensation as being able to hear but unable to 
respond.  He reported tiredness afterwards.  The doctor 
apparently talked with the veteran's brother, who reported 
that the veteran had some oral movements before passing out.  
The EEG that had been ordered showed LT sharp waves, and the 
computerized tomography (CT) was normal.  In July 1995, the 
veteran was seen with complaints of headaches, and new onset 
complex partial seizures (CPS) of questionable etiology were 
noted.

Mental health clinic treatment notes dated in June 1995 note 
diagnosis of depressive disorder versus adjustment disorder 
with depressed mood.  In July 1995, the veteran was seen 
after having tried to overdose on over-the-counter analgesics 
and being stopped by his girl friend.  On examination, he was 
not overtly psychotic.  The assessment was depression, rule 
out (illegible) dysthymia.

In August 1995, a magnetic resonance imagery (MRI) of the 
brain was done.  It was reported in a September 1995 
neurology treatment note as being within normal limits.

On a VA mental disorder examination in August 1995, a history 
of dysthymia was diagnosed.  The veteran reported he had 
experienced blackouts for two years and had a seizure 
disorder for one year.  Seizure disorder and blackout spells 
for a couple of years were also diagnosed.

On a VA epilepsy examination in August 1995, the veteran 
stated that he had been having seizures for three years.  He 
reported that the spells were experienced as being awake, but 
unresponsive.  He said he had been getting two or three 
episodes a month.  Frequency was now once a month, and he had 
just changed his medication.  The veteran reported no history 
of head trauma or family history of seizures.  The examiner 
stated that the veteran had an EEG (electro-encephalogram) 
which showed a left temporal sharp wave, suggestive of 
seizure disorder, and that head CT (computerized tomography) 
and MRI were normal.  The diagnosis was temporal lobe 
epilepsy with changes in EEG, no space-occupying lesion in 
the brain, and seizures not well-controlled.

In December 1995, the veteran was hospitalized for 
intractable partial complex seizures.  The doctor reported 
that the disorder had been diagnosed in June 1995, but the 
veteran reported having them since 1991.  When first seen by 
the doctor, he was unresponsive, sitting up in a chair, eyes 
open, blinking slowly, making chewing motions and picking at 
his clothes with his hands.  After about 10 minutes, he 
returned to full consciousness.  On examination after this 
episode, there was no neurological deficit.  Screening 
laboratory studies showed no significant abnormalities.  
Medication was increased, and the veteran had no more 
seizures during hospitalization.  He had a normal sleep-
deprived EEG and normal 24-hour EEG.  The discharge diagnosis 
was partial complex epilepsy.

On a mental health clinic treatment note in March 1996, the 
veteran reported feeling more depressed, and the assessment 
was dysthymia.  Later that month, he reported feeling that 
his depression had improved.  On a VA examination in April 
1996, post traumatic stress disorder was diagnosed under Axis 
I.  Under Axis II, it was noted that there was a previous 
diagnosis of dysthymia at a VA clinic.   

In August 1996, the RO granted service connection for PTSD, 
effective February 1996.  In April 1997, the veteran's 
representative filed a notice of disagreement with the 
effective date of the grant of service connection for PTSD, 
contending that the veteran had been misdiagnosed with 
dysthymia, and that his original claim should have been for 
PTSD, and that PTSD was, in fact, the acquired psychiatric 
disorder for which the veteran had originally been seeking 
service connection.

A VA psychological evaluation in July 1997 resulted in 
diagnoses of post traumatic stress disorder and major 
depressive disorder, severe without psychotic features.  
There was no diagnosis of dysthymia.

In a December 1997 rating decision, the RO granted the 
earlier effective date for PTSD, effective the April 1995 
date of the veteran's original claim.  It also increased the 
rating for the veteran's PTSD, effective from the date of the 
original claim.  Dysthymia was noted as a non-service 
connected condition.  The veteran was notified of this 
decision in February 1998, and he did not disagree with it.

VA outpatient records disclose the veteran was seen on 
numerous occasions in 1998.  There were several psychiatric 
diagnoses including dysthymic disorder versus depressive 
disorder.  In December 1997, he reported having had no 
seizures for several months; in February 1998, his seizures 
were noted to be in fairly good control.



II.  Legal Analysis
Well-grounded claims

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

A.  Acquired psychiatric disorder

In this case, the veteran claimed entitlement to service 
connection for an acquired psychiatric disorder.  Service 
connection has been granted for an acquired psychiatric 
disorder, PTSD.  When seeking an earlier effective date for 
his grant of service connection for PTSD, the veteran's 
representative alleged that the veteran did not, in fact, 
have dysthymia, but had been misdiagnosed.  The 
representative's contention is not medical evidence, and 
there is no medical evidence to support that contention.  The 
veteran's representative on appeal has urged that the Board 
find the claim for dysthymia well grounded, or, that the 
Board remand the claim for a medical opinion as to whether 
the veteran has dysthymia separate from his PTSD and, if so, 
whether it is related to service.

At the time of the official examination in February 1992, the 
veteran denied that he suffered from depression or nervous 
trouble of any kind.  The initial contemporaneous evidence of 
a possible dysthymic disorder was not until 1995, three years 
after his final discharge from service.  It is the claimant's 
responsibility to present a plausible claim in the first 
instance.  Without medical evidence of a nexus, the claim is 
not well grounded, and there is no duty to assist.  In this 
case, there is no evidence of an acquired psychiatric 
disorder other than PTSD in service, and no medical evidence 
connecting dysthymia with any disease or injury in service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim for service connection for dysthymia well grounded.  
There is no competent evidence of the existence of dysthymia 
in service or of any link between the dysthymia noted in the 
VA outpatient records and service.  The Board has carefully 
considered the contentions on appeal.  However, his 
contentions alone cannot meet the burden that is imposed by 
38 U.S.C.A. § 5107(a) with respect to submitting a plausible 
claim.  Espiritu, 2 Vet.App. 492 (1992).  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make this claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit at 92, 
Tirpak at 610-11; and Murphy at 81.  

The VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1991). 
See also Epps. v. Brown, 9 Vet.App. 341 (1991).  With regard 
to this issue, the veteran has not put the VA on notice of 
any evidence which would make this claim plausible.

B.  Seizure disorder

A veteran who has 90 days or more of wartime service or who 
served after December 31, 1946, may be entitled to 
presumptive service connection for a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307 
(1999).  Epilepsy is a condition that may be presumptively 
service connected if manifest to a degree of ten percent 
within a year of service.  38 C.F.R. § 3.309(a) (1999).

In this case, there is no diagnosis of a seizure disorder 
until 1995, some three years after service.  The veteran has 
reported having them since 1991 or 1992, but he is not 
competent to diagnose a seizure disorder.  He has reported 
having received treatment for seizures at Earl K. Long 
Hospital since 1992, but his treatment records from that 
facility were requested and received, and they show no 
treatment for or diagnosis of seizure disorder in 1992.  The 
first record showing a complaint of blackouts was in 1995.  

There is, then, no competent evidence of a diagnosis of 
seizure disorder in service or within a year of service, let 
alone of evidence showing manifestation of a seizure disorder 
to a degree of ten percent disabling, as would be required to 
establish presumptive service connection.  Under the rating 
criteria for epilepsies, Diagnostic Codes 8910 to 8914, 
inclusive, a confirmed diagnosis of epilepsy with a history 
of seizures is required for a 10 percent evaluation.  38 
C.F.R. § 4.124a, General Rating Formula for Diagnostic Codes 
8910-1914 (1999).  Although the veteran has said that he was 
treated for seizures/blackouts in 1992, his treatment records 
do not reflect that fact, and his diagnosis was not given 
until 1995.

Although several doctors have reported the veteran's account 
of having had a seizure disorder since 1991 or 1992, merely 
reporting the history given by the veteran does not amount to 
medical evidence of a nexus between the seizure disorder and 
any injury or disease in service.  As noted above, the 
veteran is not competent to diagnose a seizure disorder.

Treatment records to which the veteran referred have been 
obtained, and there is no indication of other potentially 
relevant evidence that should be requested in order to 
properly adjudicate the claim.  Accordingly, the appeal must 
be denied in the absence of a plausible claim.



ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, claimed as 
dysthymia, is not well grounded and is denied.  

The claim of entitlement to service connection for a seizure 
disorder is not well grounded and is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







